PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $10,178.50 on unpaid invoices for services rendered to the Department of Finance and Administration. Respondent, in its Answer, admits the validity of the claim and further states that there were sufficient funds in its appropriation for the fiscal year in question from which the claim could have been paid.
Based on the foregoing facts, the Court hereby makes an award to the claimant in the amount of $10,178.50.
Award of $10,178.50.